Per Curiam.
Respondent was disbarred by this Court in 2007 (46 AD3d 1327 [2007]). By application filed January 26, 2015, respondent applied for reinstatement. Petitioner opposes the motion. By report dated December 2, 2015, a subcommittee of the Committee on Character and Fitness, to whom respondent’s application for reinstatement was referred (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b]), recommended, by a 2-to-l vote, that respondent’s reinstatement application be granted, albeit with multiple restrictions.
Upon our review of, among other things, respondent’s application and subcommittee testimony, we find that respondent has failed to sufficiently demonstrate that he possesses the requisite character and fitness to resume the practice of law (see Matter of Krouner, 84 AD3d 1585 [2011]; Matter of Wong, 34 AD3d 918 [2006]). Accordingly, the application for reinstatement is denied.
McCarthy, J.P., Rose, Lynch and Devine, JJ., concur. Ordered that respondent’s application is denied.